      Case 2:12-cv-01924-SM-DPC Document 613 Filed 02/17/21 Page 1 of 1

                                                                   Sheppard, Mullin, Richter & Hampton LLP
                                                                   2099 Pennsylvania Avenue, NW, Suite 100
                                                                   Washington, D.C. 20006-6801
                                                                   202.747.1900 main
                                                                   202.747.1901 fax
                                                                   www.sheppardmullin.com



                                                                   202.747.1902 direct
                                                                   jaronie@sheppardmullin.com
February 17, 2021
                                                                   File Number: 37PA-191555



The Honorable Susie Morgan
U.S. District Court for the Eastern District of Louisiana
500 Poydras Street
New Orleans, LA 70130

       Re:     Report of the Consent Decree Monitor


Dear Judge Morgan:

On behalf of Sheppard Mullin Richter & Hampton LLP and the entire Consent Decree
Monitoring Team, I am pleased to submit the attached Annual Report covering 2020, pursuant to
Paragraph 457 of the Consent Decree. I will be posting a copy of this Report on the Monitoring
Team’s web site, www.consentdecreemonitor.com, once it is docketed by the Court.

Thank you for this opportunity to serve the citizens of New Orleans.


Very truly yours,



Jonathan S. Aronie
For SHEPPARD MULLIN RICHTER & HAMPTON LLP*
CONSENT DECREE MONITOR
NEW ORLEANS, LOUISIANA

Attachment

Cc:    New Orleans City Attorney
       U.S. Department of Justice
       New Orleans Police Department




*Appointed By Order Of The U.S. District Court For The Eastern District Of Louisiana
